ON MOTION TO DISMISS
MANN, Chief Judge.
On July 11, 1972, Williams was found guilty by a jury and was adjudicated and sentenced. He filed a timely motion for new trial, which had not been acted on when he filed a notice of appeal on October 24, 1972, more than thirty days after the date of the judgment appealed from. The State moves to dismiss this appeal as untimely filed.
The argument is fallacious: F.A.R. 1.3, 32 F.S.A., provides that “Where there has been filed in the lower court a timely and proper motion or petition for a new trial, for a rehearing, or other timely post-trial motion or petition permitted by the Rules, the decision, judgment, order of decree shall not be deemed rendered until such motion or petition is disposed of.” We hold that the final judgment was rendered on October 24, 1972, when the motion for new trial was “disposed of” by abandonment.
Motion to dismiss denied.
HOBSON and McNULTY, JJ., concur.